Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argue Laurent does not teach or suggest that the outer annular sealing lip 35a is welded to the duct 10 of the filter head 2. Applicant argue “avec 6tanch6it6" translates to "with waterproofing" or "with seal" or the like. They also provide evidence after final using a machine translation from different websites to translate the reference.  

The examiner respectfully does not find this persuasive. Firstly, it is noted the machine translation can have fallacies. However, to correct the issues of a machine translation of a reference it would not appropriate to use another machine translation (such as Google translation) to make any correction. If applicant believes that the machine translation of the reference is incorrect then applicant is kindly requested to bring in a human translation as evidence. Otherwise, this argument is moot. 

However, even if we were to consider the applicant’s argument – the claim uses the word ‘welded.’  Under the broadest reasonable interpretation, ‘welded’ is merely a product-by-process limitation (i.e. a process for welding (verb)). In fact the claim does not require a specific structure of a ‘welding’ (noun) it merely states two elements are ‘welded’ (by definition a process of joining together (directly or indirectly) two things by heat). In other words, in an apparatus claim this term this holds little to no weight. 
Hypothetically, if the claim had said ‘a welding’ instead (which it does not). When broadly interpreted a ‘welding’ is nothing more than a seal. Which in this case would still read on the applicant’s like’. Thereby the reference still reads on the claim and is properly anticipated. 

Applicant further argue that the filter cartridge is ‘removable’ by stating. Laurent teaches that the cartridge 3 is interchangeable/replaceable by being configured to be removable from the filter head 2, e.g., using elastic tabs 36 as shown from Figure 3.

However, this argument is clearly moot because Fig. 4 is referenced in the office action. In fact, the reference notes that Figure 4 is an entirely separate embodiment. It is unclear why applicant is citing an irrelevant figure for argument? Figure 4 is cited for its unitary design, a separate embodiment in contrast to Figure 3. 

Applicant further argue nothing in Laurent teaches or suggests the inlet connection 4a and/or the outlet connection 5a being provided on/welded together with a one-piece tank housing. For example, nothing in Laurent teaches or suggests the inlet connection 4a and/or the outlet connection 5a being provided on the sealed housing 14.
This is not found persuasive. The claims do not directly require the inlet connection and/or the outlet connection be provided on/welded together with a one-piece tank housing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The examiner again notes that making elements integral would be within the skilled person in the art. Applicant fail to provide any arguments why this would not be within the skilled person in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

The examiner also notes that it is extremely common for fuel filters to be disposable (used only once) and to use welding to attach parts to be permanently or removably connected or both.  Refer to at least US 20160023133 A1 [abs], US 20100155321 A1 [0005]. Additionally, US 20180333663 A1 analogically teaches that support tube of a filter can be a welding connection, or a seal connection or the like, which provides basis of equivalency [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/WAQAAS ALI/Primary Examiner, Art Unit 1777